DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, 16-20 in the reply filed on 3/10/2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “according to the BET nitrogen absorption test method described in the experimental section” in line 5.  While claims are interpreted in light of the specification, limitations in the specification are not to be read into the claims.  The test method of claim 2 is unclear because the specification cannot be read into the claims. 
Regarding claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waid et al. (US Patent Application No. 2010/0075132) in view of Nakayama et al. (US Patent Application No. 2013/0244013) and Shirai et al. (US Patent Application No. 2010/0080990).
Regarding claim 1, Waid et al. teach a multilayer pressure sensitive adhesive assembly (page 1, paragraphs [0004], [0009]) comprising a polymeric foam layer (page 1, paragraph [0009], page 5, paragraph [0059]) and a first pressure sensitive adhesive layer adjacent to the polymeric foam layer (page 1, paragraphs [0004], [0009], page 5, paragraph [0059]), wherein the first pressure sensitive adhesive comprises a) a linear block copolymer having the formula M – (G)p, wherein M is a rubbery block comprising a polymerized conjugated diene, a hydrogenated derivative of a polymerized conjugated diene, or combinations thereof (page 1, paragraph [0006], page 3, paragraphs [0036], [0037]); wherein each G is a glassy block comprising a polymerized monovinyl aromatic monomer (page 1, paragraph [0006]); and wherein p is 1 or 2 (page 3, paragraph q-Z, wherein (i) S represents an arm of the multi-arm block copolymer and each arm independently has the formula G-N, (ii) q represents the number of arms and is a whole number of at least 3, and (iii) Z is the residue of a multifunctional coupling agent (page 1, paragraph [0005]), wherein each N is a rubbery block comprising a polymerized conjugated diene, a hydrogenated derivative of a polymerized conjugated diene, or combinations thereof (page 2, paragraphs [0021], [0024]).
Waid et al. fail to teach wherein the polymeric foam comprises a plurality of activated carbon particles distributed therein.  However, Nakayama et al. teach a multilayer pressure sensitive adhesive assembly comprising a polymeric foam layer and a first pressure sensitive adhesive layer adjacent to the polymeric foam layer (page 1, paragraph [0010], page 8, paragraphs [0091], [0092]), wherein the polymeric foam comprises a plurality of activated carbon particles distributed therein (page 9, paragraphs [0101], [0102], page 10, paragraph [0107]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the activated carbon particles of Nakayama et al. in the polymeric foam layer of Waid et al. in order to color the foam and develop desirable design or optical properties (Nakayama et al., page 9, paragraph [0102], page 10, paragraph [0107]).
Waid et al. fail to teach wherein the first pressure sensitive adhesive comprises c) a (meth)acrylate copolymer having a Tg higher than 25°C and a weight average molecular weight (Mw) comprised between 1000 and 100.000 Daltons, and comprising: 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the (meth)acrylate copolymer of Shirai et al. in the first pressure sensitive adhesive of Waid et al. in order to provide an improvement in adhesiveness and allow the oligomer to move easily in the pressure adhesive layer (Shirai et al., page 3, paragraphs [0028], [0030]).
Regarding claim 2, Waid et al. fail to teach wherein the activated carbon particles have an individual specific surface area comprises between 100 and 2000 m2
Nakayama et al. do not disclose wherein the activated carbon particles have an individual specific surface area comprises between 100 and 2000 m2/g, when measured according to the BET nitrogen absorption test method described in the experimental section.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in surface area involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the carbon particles surface area of Nakayama et al. in order to color the foam and develop desirable design or optical properties (Nakayama et al., page 9, paragraph [0102], page 10, paragraph [0107]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the activated carbon particles of Nakayama et al. in the polymeric foam layer of Waid et al. in order to color the foam and develop desirable design or optical properties (Nakayama et al., page 9, paragraph [0102], page 10, paragraph [0107]).
Regarding claim 3, Waid et al. fail to teach wherein the amount of activated carbon particles in the polymeric foam is comprises between 1 wt% and 25 wt%, based on the weight of the polymeric foam.  However, Nakayama et al. teach a multilayer pressure sensitive adhesive assembly comprising a polymeric foam layer and a first pressure sensitive adhesive layer adjacent to the polymeric foam layer (page 1, paragraph [0010], page 8, paragraphs [0091], [0092]), wherein the polymeric foam comprises a plurality of activated carbon particles distributed therein (page 9, paragraphs [0101], [0102], page 10, paragraph [0107]).
Nakayama et al. do not disclose wherein the amount of activated carbon particles in the polymeric foam is comprises between 1 wt% and 25 wt%, based on the weight of the polymeric foam.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of carbon particles in Nakayama et al. in order to color the foam and develop desirable design or optical properties (Nakayama et al., page 9, paragraph [0102], page 10, paragraph [0107]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the activated carbon particles of Nakayama et al. in the polymeric foam layer of Waid et al. in order to color the foam and develop desirable design or optical properties (Nakayama et al., page 9, paragraph [0102], page 10, paragraph [0107]).
Regarding claim 4, Waid et al. teach wherein the polymeric foam comprises a polymer base material selected from the group consisting of polyacrylates, polyurethanes and polyethylene (page 5, paragraph [0059]).
Regarding claim 5, Waid et al. teach wherein the polymeric foam comprises a polymer base material selected from the group consisting of polyacrylates (page 5, paragraph [0059]).
Regarding claim 7, Waid et al. teach wherein the rubbery block M of the linear block copolymer having the formula M – (G)p
Regarding claim 8, Waid et al. teach wherein at least one glassy block G of the linear block copolymer having the formula M – (G)p, is a mono vinyl aromatic monomer selected form the group consisting of styrene, styrene-compatible blends and combinations thereof (page 1, paragraph [0006], page 2, paragraph [0025], page 3, paragraph [0038]).
Regarding claim 9, Waid et al. fail to teach wherein the (meth)acrylate copolymer comprises: a) from 85 to 99.9 weight percent of (meth)acrylic acid ester monomer units having a Tg higher than 25°C and b) optionally, from 0.1 to 15 weight percent, of monofunctional ethylenically unsaturated comonomer units; wherein the weight percentages are based on the total weight of the (meth)acrylate copolymer.  However, Shirai et al. teach a multilayer pressure sensitive adhesive assembly comprising a first pressure sensitive adhesive layer (page 1, paragraph [0017]), wherein the first pressure sensitive adhesive comprises a (meth)acrylate copolymer having a Tg of 30 to 100°C (page 2, paragraph [0024]) and a weight average molecular weight of 1000 to 20,000 (page 3, paragraph [0030]).
Waid et al. does not disclose wherein the (meth)acrylate copolymer comprises: a) from 85 to 99.9 weight percent of (meth)acrylic acid ester monomer units having a Tg higher than 25°C and b) optionally, from 0.1 to 15 weight percent, of monofunctional ethylenically unsaturated comonomer units; wherein the weight percentages are based on the total weight of the (meth)acrylate copolymer.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the (meth)acrylate copolymer of Shirai et al. in the first pressure sensitive adhesive of Waid et al. in order to provide an improvement in adhesiveness and allow the oligomer to move easily in the pressure adhesive layer (Shirai et al., page 3, paragraphs [0028], [0030]).
Regarding claim 10, Waid et al. wherein the rubbery blocks N of the multi-arm block copolymer having the formula Sq-Z comprise a conjugated diene selected from the group consisting of isoprene, butadiene or combinations thereof (page 2, paragraphs [0020], [0024]).
Regarding claim 11, Waid et al. teach wherein at least one of the glassy blocks of the multi-arm block copolymer having the formula Sq-Z is a monovinyl aromatic monomer selected from the group consisting of styrene, styrene-compatible blends, and combinations thereof (page 2, paragraphs [0021], [0025]).
Regarding claim 12, Waid et al. teach wherein the first pressure sensitive adhesive comprises a) a linear block copolymer having the formula M – (G)p, wherein M is a rubbery block comprising a polymerized conjugated diene, a hydrogenated derivative of a polymerized conjugated diene, or combinations thereof (page 1, paragraph [0006], page 3, paragraphs [0036], [0037]); wherein each G is a glassy block comprising a polymerized monovinyl aromatic monomer (page 1, paragraph [0006]); and wherein p is 1 or 2 (page 3, paragraph [0036]); b) at least one hydrocarbon tackifier q-Z, wherein (i) S represents an arm of the multi-arm block copolymer and each arm independently has the formula G-N, (ii) q represents the number of arms and is a whole number of at least 3, and (iii) Z is the residue of a multifunctional coupling agent (page 1, paragraph [0005]), wherein each N is a rubbery block comprising a polymerized conjugated diene, a hydrogenated derivative of a polymerized conjugated diene, or combinations thereof (page 2, paragraphs [0021], [0024]).
Waid et al. do not disclose wherein the first pressure sensitive adhesive comprises a) from 20 wt% to 80 wt% of a linear block copolymer having the formula M – (G)p, based on the weight of the first pressure sensitive adhesive; and b) from 20 wt% to 70 wt% of the hydrocarbon tackifier(s), based on the weight of the first pressure sensitive adhesive; c) from 3 wt% to 25 wt% of the (meth)acrylate copolymer, based on the weight of the first pressure sensitive adhesive; d) from 1 wt% to 15 wt% of the optional multi-arm block copolymer having the formula Sq-Z, based on the weight of the first pressure sensitive adhesive.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of a-d in Waid et al. in order to arrive at useful adhesives and tapes (Waid et al., page 1, paragraph [0003]).
Regarding claim 13, Waid et al. teach wherein the multilayer pressure sensitive adhesive assembly is obtained by melt co-extrusion of the polymeric foam layer and the first pressure sensitive adhesive layer (page 5, paragraph [0069]).
Regarding claim 16, Waid et al. teach wherein at least one glassy block G of the linear block copolymer having the formula M – (G)p, is a mono vinyl aromatic monomer selected from the group consisting of styrene, styrene-compatible blends, and combinations thereof (page 1, paragraph [0006], page 2, paragraph [0025], page 3, paragraph [0038]).
Regarding claim 17, Waid et al. fail to teach wherein the (meth)acrylate copolymer comprises: c) from 85 to 99.9 weight percent of (meth)acrylic acid ester monomer units having a Tg higher than 25°C, wherein the (meth)acrylic acid ester monomer units are preferably selected from the group consisting of isobornyl (meth)acrylate, tert-butyl acrylate, methyl methacrylate, ethyl methacrylate, n-propyl methacrylate, isopropyl methacrylate, n-butyl methacrylate, isobutyl methacrylate, sec-butyl methacrylate, tert-butyl methacrylate, stearyl (meth)acrylate, phenyl (meth)acrylate, cyclohexyl (meth)acrylate, benzyl (meth)acrylate, 3,3,5 trimethylcyclohexyl (meth)acrylate, N-octyl (meth)acrylamide, and any combinations or mixtures; and d) optionally, from 0.1 to 15 weight  percent of monofunctional ethylenically unsaturated comonomer units; wherein the weight percentages are based on the total weight of the (meth)acrylate copolymer.  However, Shirai et al. teach a multilayer pressure sensitive adhesive assembly comprising a first pressure sensitive adhesive layer (page 1, paragraph [0017]), wherein the first pressure sensitive adhesive comprises a (meth)acrylate copolymer having a Tg of 30 to 100°C (page 2, paragraph [0024]) and a weight average molecular weight of 1000 to 20,000 ns (page 3, paragraph [0030]), wherein the (meth)acrylate copolymer comprises (meth)acrylic acid ester monomer units having a Tg higher than 25 C, wherein the 
Shirai et al. do not disclose wherein the (meth)acrylate copolymer comprises: c) from 85 to 99.9 weight percent of (meth)acrylic acid ester monomer units having a Tg higher than 25°C, wherein the (meth)acrylic acid ester monomer units are preferably selected from the group consisting of isobornyl (meth)acrylate, tert-butyl acrylate, methyl methacrylate, ethyl methacrylate, n-propyl methacrylate, isopropyl methacrylate, n-butyl methacrylate, isobutyl methacrylate, sec-butyl methacrylate, tert-butyl methacrylate, cyclohexyl (meth)acrylate, benzyl (meth)acrylate and d) optionally, from 0.1 to 15 weight  percent of monofunctional ethylenically unsaturated comonomer units; wherein the weight percentages are based on the total weight of the (meth)acrylate copolymer.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to the amount of modify the amount of (meth)acrylic acid ester monomer units in order to provide an improvement in adhesiveness and allow the oligomer to move easily in the pressure adhesive layer (Shirai et al., page 3, paragraphs [0028], [0030]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the (meth)acrylate copolymer of 
Regarding claim 18, Waid et al. wherein the rubbery blocks N of the multi-arm block copolymer having the formula Sq-Z comprise a conjugated diene selected from the group consisting of isoprene, butadiene or combinations thereof (page 2, paragraphs [0020], [0024]).
Regarding claim 19, Waid et al. teach wherein at least one of the glassy blocks of the multi-arm block copolymer having the formula Sq-Z is a monovinyl aromatic monomer selected from the group consisting of styrene, styrene-compatible blends, and combinations thereof (page 2, paragraphs [0021], [0025]).
Regarding claim 20, Waid et al. teach wherein the first pressure sensitive adhesive comprises a) a linear block copolymer having the formula M – (G)p, wherein M is a rubbery block comprising a polymerized conjugated diene, a hydrogenated derivative of a polymerized conjugated diene, or combinations thereof (page 1, paragraph [0006], page 3, paragraphs [0036], [0037]); wherein each G is a glassy block comprising a polymerized monovinyl aromatic monomer (page 1, paragraph [0006]); and wherein p is 1 or 2 (page 3, paragraph [0036]); b) at least one hydrocarbon tackifier (page 1, paragraph [0007], page 3, paragraph [0043]); d) a multi-arm block copolymer having the formula Sq-Z, wherein (i) S represents an arm of the multi-arm block copolymer and each arm independently has the formula G-N, (ii) q represents the number of arms and is a whole number of at least 3, and (iii) Z is the residue of a multifunctional coupling agent (page 1, paragraph [0005]), wherein each N is a rubbery 
Waid et al. do not disclose wherein the first pressure sensitive adhesive comprises a) from 20 wt% to 80 wt% of a linear block copolymer having the formula M – (G)p, based on the weight of the first pressure sensitive adhesive; and b) from 20 wt% to 70 wt% of the hydrocarbon tackifier(s), based on the weight of the first pressure sensitive adhesive; c) from 3 wt% to 25 wt% of the (meth)acrylate copolymer, based on the weight of the first pressure sensitive adhesive; d) from 1 wt% to 15 wt% of the optional multi-arm block copolymer having the formula Sq-Z, based on the weight of the first pressure sensitive adhesive.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of a-d in Waid et al. in order to arrive at useful adhesives and tapes (Waid et al., page 1, paragraph [0003]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Waid et al. (US Patent Application No. 2010/0075132) in view of Nakayama et al. (US Patent Application No. 2013/0244013) and Shirai et al. (US Patent Application No. 2010/0080990), in further view of Jang et al. (US Patent Application No. 2014/0234612).
Waid et al., Nakayama et al., and Shirai et al. are relied upon as disclosed above.
Regarding claim 6, Nakayama et al. fail to teach wherein the polymeric foam comprises: a) from 60 to 100 wt% of (meth)acrylate ester monomers having a linear or branched alkyl group, based on the weight of the polymeric foam; b) optionally, from 0 to 40 wt% of acrylic acid monomer(s), based on the weight of the polymeric foam; and c) optionally, from 0 to 20 wt% of expandable microspheres, based on the weight of the polymeric foam.  However, Jang et al. teach a multilayer pressure adhesive assembly comprising a polymeric foam layer and a first pressure sensitive adhesive layer adjacent to the polymeric foam layer (page 1, paragraphs [0001], [0004]), wherein the polymeric foam comprises 85 wt% to 95 wt% of (meth)acrylate ester monomer having a linear alkyl group which reads on Applicant’s claimed range of 60 to 100 wt% based on the weight of the polymeric foam (page 1, paragraphs [0015], [0016]); and 5 wt% to 15 wt% of acrylic acid monomer which reads on Applicant’s claimed range of 0 to 40 wt% based on the weight of the polymeric foam (page 1, paragraph [0015]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the (meth)acrylate ester monomer and acrylic acid of Jang et al. in the polymeric foam of Waid et al. in order to prevent deterioration in cohesion (Jang et al., page 1, paragraph [0015]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/26/2021